
	

114 S1783 IS: To amend the Omnibus Public Land Management Act of 2009 to clarify a provision relating to the designation of a northern transportation route in Washington County, Utah.
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1783
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009 to clarify a provision relating to the
			 designation of a northern transportation route in Washington County, Utah.
	
	
 1.Washington county comprehensive travel and transportation planSection 1977(b)(2) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1089) is amended by striking subparagraph (A) and inserting the following:
			
 (A)ensure that the travel management plan— (i)designates a northern transportation route in the County that follows the route depicted on the map entitled Washington Parkway; and
 (ii)provides that the designation and construction of the route is not subject to additional restrictions or requirements from the United States Fish and Wildlife Service;.
		
